DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 6, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gundel (Pub Num 2014/0027150) in view of Gundel (Pub Num 2019/0198199, herein referred to as Gundel2).  Gundel discloses a cable (Figs 1-15D) for transmission of electrical signals in high speed electric cables (Paragraph 1) having a significant amount of air adjacent to and around the conductors, while also providing more uniform support and mechanical stability (Paragraph 12).  With respect to claim 1, Gundel discloses a cable (600, Fig 7A) comprising a plurality of substantially parallel conductors (610a & 610b) extending along a length of the cable (600) and generally lying in a plane of the conductors (610a & 610b) and a dielectric film (620) comprising a plurality of pairs of structures (top and bottom structures not numbered in Fig 7A, i.e. 320b, as shown in Fig 4B) and folded upon itself  (Fig 7A) along a longitudinal fold line (left side axis through conductors) so that structures (320b) in each pair of structures (top and bottom 320b) face and are aligned with, each other (Fig 7A), each conductor (611a & 611b) of the plurality of conductors (610a & 610b) disposed between the structures (320b) in a corresponding pair of structures (top and bottom 320b, Fig 4b & Fig 7A).   With respect to claim 2, Gundel discloses that the dielectric film (620) has a pinched portion (650c) on one lateral side (right side) of the cable (600), and the longitudinal fold line (left side axis through conductors) on an opposite lateral side (left side) of the cable (600, Fig 7A).   With respect to claim 3, Gundel discloses that the longitudinal fold line (left side axis through conductors) is a first longitudinal fold line located on one lateral side (left side) of the cable (600), and the dielectric film (620) is further folded upon itself along a second longitudinal fold line (located at 650c) on an opposite lateral side (right side) of the cable (600).  With respect to claim 4, Gundel discloses that the structures (320b, Fig 4B) in each pair of structures (top and bottom 320b) extend substantially the length of the dielectric film (620, Fig 7A).   With respect to claim 5, Gundel discloses that each structure (320b) in each pair of structures (top and bottom 320b) comprises a plurality of structure segments (324b) separated by air gaps (Fig 4B) along the length of the dielectric film (620, Fig 7A).   With respect to claim 6, Gundel discloses that the air gaps (as shown in Fig 4B) further comprise longitudinal ribs (325b) disposed between successive structure segments (324B, Fig 4B).  With respect to claim 7, Gundel discloses that the dielectric film (320C as shown in Fig 3C) further comprises lateral ribs (325C) extending between adjacent structures (324C).  With respect to claim 8, Gundel discloses that the design of the air gaps (Fig 7A) is such as to create a uniform bend radius for the cable (600, Paragraph 40).   With respect to claim 9, Gundel discloses that the air gaps (Fig 3C) are a first set of air gaps (gaps between 324C), and the longitudinal ribs (325C) comprise a second set of air gaps (gaps between 325C, Fig 3C).   With respect to claim 10, Gundel discloses that the design of the second set of air gaps (gaps between 325C, Fig 3C) is such as to create a uniform bend radius for the cable (as shown in Fig 7A, Paragraph 40).   With respect to claim 11, Gundel discloses that the conductors (610a & 610b) may comprise a heat bondable surface coating (Paragraph 36).   With respect to claim 12, Gundel discloses that the cable (600) further comprising a conductive shield (327, Paragraph 55).  With respect to claim 13, Gundel discloses that the at least one structure (320C, Fig 4C) in at least one pair of structures (top and bottom 320c) comprises a mechanical interference feature (i.e. 325C provides mechanical support, Paragraph 41).  With respect to claim 14, Gundel discloses that the at least one structure (320B, Fig 4B) in at least one pair of structures (top and bottom 320B) comprises a substructure (325B) designed to increase an air content of the at least one structure (Paragraph 40).  With respect to claim 17, Gundel disclose the cable (600), wherein the cable (600) may further comprising an adhesive layer (Paragraph 36).   With respect to claim 18, Gundel discloses a cable (1040A, Fig 9A) comprising a plurality of substantially parallel conductors (left and right 1011) extending along a length of the cable (1040A) and generally lying in a plane of the conductors (Fig 9A), a first dielectric film (1020A) comprising a first plurality of structures (1024 & 1025A) and a second dielectric film (1030A) comprising a second plurality of structures (1034 & 1035A), wherein the second dielectric film (1030A) is disposed on and substantially co-extensive with the first dielectric film (1020A), such that each structure (1024 & 1025A) in the first plurality of structures (1024 & 1025A) faces and is substantially aligned with a corresponding structure (1034 & 1035A) in the second plurality of structures (1034 & 1035A) to create pairs of structures (Fig 9A), wherein each conductor (1011, 1012) of the plurality of conductors (left and right 1011) is disposed between the structures (1024, 1025A, 1034, & 1035A) in each pair of structures (1024, 1025a, 1034, & 1035A), wherein the structures in each pair of structures (1024, 1025a, 1034, & 1035A), in combination, cover at least 40% of a periphery of the conductor (1034 & 1035A, i.e. the projections extends around the entire conductor, Fig 9A, Paragraph 81).  With respect to claim 19, Gundel discloses that the structures in each pair of structures (1024, 1025A, 1034, & 1035A), in combination, substantially prevent any lateral movement of the conductor (left and right 1011) in relation to the structures (1024, 1025A, 1034, & 1035A, Paragraph 82, the protrusion are bonded to the conductors and therefore prevent any lateral movement).   With respect to claim 20, Gundel discloses that the cable (1040A) further comprising a conductive shield (627, as shown in Fig 7A, but not numbered in Fig 9A, Paragraph 81).   With respect to claims 22-23, Gundel discloses that the first dielectric film (1020A) may be thermally bonded to the second dielectric film (1030A) and to at least one of the conductors (left and right 1011, Paragraph 36).
	However, Gundel doesn’t necessarily disclose the conductor disposed between and held by the structures in a single corresponding pair of structures (claims 1 & 18), nor the cable further comprises an adhesive layer (claim 17).
	Gundel2 teaches a cable (Figs 1-15D) having improved performance over conventional cables, by exhibiting reduced impedance variation along the cable length, lower skew, lower propagation delay, lower insertion loss, and improved bend performance (Paragraph 26).  With respect to claims 1 & 17-18, Gundel2 teaches a cable (Fig 3A) comprising a plurality of substantially parallel conductors (four 127’s) extending along a length of the cable (Fig 3A) and generally lying in a plane of the conductors (four 127’s) and a dielectric film (160a & 164a) comprising a plurality of pairs of structures (117a & 119a), wherein the structures (117a & 119a) in each pair of structures (160a & 164a) face and are aligned with each other (Fig 3A), wherein each conductor (four 127’s) of the plurality of conductors (four 127’s) disposed between and held by the structures (117a & 119a) in a single corresponding pair of structures (117a & 119a), wherein the cable (Fig 3A) comprises an adhesive (Paragraph 6).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Gundel to comprise the conductor disposed between and held by the structures in a single corresponding pair of structures as taught by Gundel2 because Gundel2 teaches that such a configuration a cable (Figs 1-15D) having improved performance over conventional cables, by exhibiting reduced impedance variation along the cable length, lower skew, lower propagation delay, lower insertion loss, and improved bend performance (Paragraph 26) and since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17-20, and 22-23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art containing dielectric films comprising structures in the present case.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 27, 2022